Order entered October 25, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01012-CV

                PEARL ENERGY INVESTMENT MANAGEMENT, LLC,
               PEARL ENERGY INVESTMENTS, L.P., WILLIAM QUINN,
                  AND AVAD ENERGY PARTNERS, LLC, Appellants

                                                V.

       GRAVITAS RESOURCES CORPORATION AND ALAN PINTO, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03007

                                            ORDER
       Before the Court is appellees’ October 24, 2018 unopposed motion for an extension of

time to file a brief and to exceed the word limit. Appellees explain in their motion that they will

file a single brief responding to both the brief filed by appellants Pearl Energy Investment

Management, LLC, Pearl Energy Investments, L.P., and William Quinn and the brief filed by

appellant Avad Energy Partners, LLC. We GRANT the motion. Appellees shall file, by

December 3, 2018, a single brief with a word limit not to exceed 20,000 words.


                                                      /s/   ADA BROWN
                                                            JUSTICE